By the Court.

The charge is too loose. It is impossible for the respondent to know, under such a general allegation as this, to what charge she has to answer. The allegations ought to be so certain and definite that the attorney-general may have the means of prosecuting the offenders. This offence seems growing to an alarming degree. The particeps criminis must be named, or there must be. an averment that he is unknown to the libellant. The libel was afterwards amended (1).
Gold, for the libellant (2).
Note. The chief justice observed that there was an excellent provision in the civil law, that every libel for a divorce shall be supported by the oath of the party that he knows or believes all the allegations in the libel to be true.

 [Choate vs. Choate, post, 391.—Ed.]